POROUS FILM, SEPARATOR FOR SECONDARY BATTERIES, AND SECONDARY BATTERY
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 9-15 are pending, wherein claims 9 and 12 have been amended. Claims 9-15 are being examined on the merits in this Office action.

Claim Objections
Claim 12 is objected to because of the following:
The “a porous layer on one side of …” should read “the porous layer on one side of …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the specification discloses “7.0 dl/g or less”, it does not disclose “7.0 dl/g or more” as claimed in claim 9.
Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “and a logarithmic viscosity … 7.0 dl/g or more”. However, it is unclear whose logarithmic viscosity it refers to. For purposes of examination, this limitation is interpreted as referring to the logarithmic viscosity of the claimed porous film, like the degree of area heat shrinkage of the porous film and a variation in light transmittance at a wavelength of 800 nm measured every 5 meters in a length direction of the porous film is 15% or less. However, it appears in the specification (e.g., [0071], [0022]) that the said viscosity refers to that of a resin, which is only a component of the porous film. In any way, the recitation is unclear. 
The recitation “2.0 dl/g or more and 7.0 dl/g or more” recited in claim 9 is unclear, rendering the claim indefinite. For purposes of examination, this recitation is interpreted as referring to 2.0 dl/g or more and 7.0 dl/g or less, according to the specification.

Claim Rejections - 35 USC § 103
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 20110143185 A1, hereafter Nishikawa).
Regarding claim 9, Nishikawa teaches a porous film (“porous composite membrane”, see at least Abstract) comprising 1) a porous base (“substrate”, see at least Abstract), and 2) a porous layer (“a heat-resistant porous layer”, see at least Abstract) containing inorganic particles (“inorganic filler”, see at least [0060]) and a heat resistant resin (“a heat-resistant resin”, see at least [0056]) on at least one side of the porous base (“on at least one surface of the substrate”, see Abstract).
Nishikawa teaches the heat-resistant resin may be, for example, aromatic polyamide ([0057]), which is the same as disclosed in the instant invention. According to the instant invention ([0014], [0015]), polyamide has the properties such as “having a melting point of 200 [Symbol font/0xB0]C or more” or “having no melting point”.
According to the instant invention, the limitation “a degree of area heat shrinkage at 140 [Symbol font/0xB0]C is 25% or less and a variation in light transmittance at a wavelength of 800 nm measured every 5 meters in a length direction of the porous film is 15% or less, and a logarithmic viscosity ([Symbol font/0x68] inh) is 2.0 dl/g or more or 7.0 dl/g or more” is considered properties or characteristics of the porous film as claimed. Since Nishikawa teaches all the claimed features of the porous film, the above-mentioned properties or characteristics are necessarily present. This is because:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). See MPEP § 2112.01.

The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be present in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997).


Regarding claim 10, Nishikawa teaches the porous film as set forth in claim 9. The claimed limitation “the porous layer contributes 30 gram force or more to a puncture strength of the porous film” is considered a property of the porous film. Since Nishikawa teaches all the claimed features of the porous film, the said property is necessarily. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.
Regarding claim 11, Nishikawa teaches the porous film as set forth in claim 9, and further teaches the inorganic particles may be 85 mass% of the total of the heat resistant resin and the inorganic particles (See [0215]) based on a total of 100 mass% of the porous layer.
Regarding claim 12, Nishikawa teaches the porous film as set forth in claim 9, wherein a total thickness of all porous layers of the porous film may be 5.6 µm (Table 6).
Regarding claim 13, Nishikawa teaches the porous film as set forth in claim 9, the limitation “a difference between a shutdown temperature and a meltdown temperature is 70 [Symbol font/0xB0]C or more” is considered a property or characteristic of the porous film as claimed. Since Nishikawa teaches all the claimed features of the porous film, the said property or characteristic is necessarily present. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be necessarily present.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent or present in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 14, Nishikawa teaches a secondary battery separator comprising the porous film as set forth in claim 9 (See Title and Abstract).
Regarding claim 15, Nishikawa teaches a secondary battery separator comprising the porous film as set forth in claim 14 (See Title and Abstract).

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are at least based on the claims as amended. The amended claims have been addressed in the new rejections above.
In addition, as addressed above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.
The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Appellant’s arguments include certain technical assertions unsupported by citation to factual evidence. An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727